OPINION OF THE COURT

Per Curiam.

Respondent, Alvin Geller, was admitted to practice as an attorney and counselor at law in this State on December 10, 1962, in the Appellate Division, First Judicial Department.
Respondent was convicted on May 2, 1983, in the Supreme Court, New York County, on his plea of guilty of a violation of section 190.65 of the Penal Law, scheme to defraud in the first degree, a class E felony. Respondent was placed on interim supervision with the sentence deferred.
Respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony (Judiciary Law, § 90, subd 4, par a). Accordingly, upon our review of the certified copy of the disposition in the criminal proceeding, petitioner Department of Disciplinary Committee’s motion is granted, and respondent’s name is ordered stricken from the roll of attorneys and counselors at law.
Kupferman, J. P., Sullivan, Ross, Carro and Asch, JJ., concur.
*307Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.